DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 25 June 2020, has been considered by the examiner.
Election/Restrictions
Claim 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 January 2022.
Drawings
The drawings are objected to because the element 288, which is intended to be depicting the spacers, appears to be pointing to the coil 282 in Figure 21D. The spacers appear to be positioned under each coil ring as annotated below.  

    PNG
    media_image1.png
    578
    1072
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0013], line 15 recites “wherein the fist articulated segment comprise a helical coil”, “fist” should recite “first”, and “comprise” should recite “comprises”. 
Appropriate correction is required.
Claim Objections
The following claims are objected to because of informalities:
In claims 1, 2, 4, 12, 13, 14, and 15 the recitations of “bodies”, “expandable bodies” and “fluid expandable bodies” should instead recite “fluid-expandable bodies” to keep terminology consistent throughout the claims.
In claim 2 the recitation “being in fluid communication to”, the word “to” should be “with”.
In claim 19, in the recitation “the first, second, and third articulated segment”, the word “segment” should be the plural “segments”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 11-13, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the other expandable bodies”, it is unclear which expandable bodies are being referred to as there are multiple subsets of fluid-expandable bodies recited in claim 1. For the purpose of examination, this is being interpreted as the other fluid-expandable bodies of the first subset”. 
Claims 11 recites the limitation "the axis along the first articulation segment".  There is insufficient antecedent basis for this limitation in the claim. The examiner notes antecedent basis for a first and second articulation segment is given in claim 10, however, claim 11 only depends from claim 1.
Claim 12 recites the limitation “the first segment” and “a plurality of other articulation segments”. There is insufficient antecedent basis for “the first segment” and, because there is no antecedent basis for a first articulation segment, there is also no antecedent basis for “other articulation segments”. 
Claim 13 is rejected as being dependent on rejected claim 11.

Claim 17 recites the limitations “the first articulation segment” and “the first segment”. There is insufficient antecedent basis for these limitations in the claim. The examiner notes there is antecedent basis for “a first articulated segment” earlier in claim 17.
Claim 18 recites “the second segment”, there is insufficient antecedent basis for this limitation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-12, 14 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aoki et al. (US 2017/0196436 A1).
Regarding claim 1, Aoki et al. discloses an articulation system (Fig 1) comprising: an elongate flexible structure (10 Fig 1) having a proximal end  and a distal end (The proximal end is on the right and the distal end is on the left side of 10 Fig 1) with an axis therebetween (the longitudinal axis of 10 Fig 1), wherein at least one articulated segment (flexible structure 30 Fig 2a) extends along the axis; an array of fluid-expandable bodies (elastic tubes 1a-1d Fig 3a are expandable in bending portions 31 Fig 3b forming a fluid-expandable body at every bending portion 31 Fig 2A) distributed along the at least one articulated segment (the elastic tubes 1a-1d extend along the segment 30 Fig 3a), the array comprising: a first array string (1a Fig 3a) including a first subset of fluid-expandable bodies (elastic tube 1a forms fluid-expandable bodies at each segment 31, all the fluid-expandable bodies of elastic tube 1a form a first subset, Fig 2b shows all segments 31) offset from the axis (1a Fig 4a, the fluid-expandable bodies are offset from the center longitudinal axis) so as to laterally articulate the structure with a first lateral bend when inflated (See inflation of 1a Figs 3b and 4b, with first lateral bend shown in Fig 3b), and a first inflation tube (tube 1a in the proximal most section 32 is a first inflation tube) having a first lumen ([0057] “an elongated, hollow cylindrical shape”) in fluid communication with the expandable bodies of the first subset (the lumen of the tube 1a extends through every part of the string Fig 3a); and a second array string (1b Fig 3a) separate from the first string along the at least one articulated segment and including a second subset of fluid-expandable bodies (elastic tube 1b forms fluid-expandable bodies at each segment 31, all the fluid-expandable bodies of elastic tube 1b form a second subset, Fig 2b shows all segments 31) offset from the axis (1b Fig 4a, the fluid-expandable bodies are offset from the center longitudinal axis) so as to laterally deflect the structure with a second bend offset from the first bend when inflated (the bend resulting from the inflation of only 1b would be in a direction perpendicular to the first bend caused by inflation of 1a, see Figs 4b, 4c, and 4f), and a second inflation tube (tube 1b in the proximal most section 32 is a first inflation tube) having a second lumen ([0057] “an elongated, hollow cylindrical shape”) in fluid communication with the bodies of the second subset (the lumen of the tube 1b extends through every part of the string Fig 3a).
Regarding claim 2, Aoki et al. discloses the articulation system of claim 1. Aoki et al. further teaches wherein the expandable bodies of the first subset are formed from material of the first tube (the first tube and the expandable bodies of the first subset are all formed of the elastic tube body 1a Fig 3a) so that inflation fluid flowing to the first subset flows from the first lumen to the first expandable body of the first subset through a first port (non-inflating tube 3a Fig 5), the first body being in fluid communication to the other expandable bodies via a second port of the first body (a non-inflating tube 3a is positioned at each non-bending portion 32), and the other expandable bodies being in fluid communication, in series, to each other via other associated ports, the ports being substantially inexpansible (each expandable body in each bending portion 31 would be preceded by a non-inflating tube 3a in each section 32 Fig 2a).
Regarding claim 3, Aoki et al. discloses the articulation system of claim 1. Aoki et al. further teaches wherein the first and second inflation tubes are twisted together in an inflation tube bundle (See twisting of tubes A and B in section 32 Figs 7a &7b).
Regarding claim 4, Aoki et al. discloses the articulation system of claim 3. Aoki et al. further teaches wherein the expandable bodies comprise offset balloons (the expandable bodies in section 31 are offset from the central longitudinal axis See Fig 4a) and the twisting of the tubes being disposed primarily between the balloons (the twisting is in section 32 which is between the expandable sections 31) so that the balloons are in alignment along a side of the bundle (the balloons from tubes A and C are in alignment along the side of the bundle, See Fig 7a). 
Regarding claim 10, Aoki et al. discloses the articulation system of claim 1. Aoki et al. further teaches wherein the first and second subsets (1a and 1b Fig 4a) are axially separated and disposed along first and second axial articulation segments, respectively (subsets 1a and 1b are axially separated by non-bending portions 32 along the length Fig 2a and are each disposed along axial articulation segments, see first and second articulated segments in annotated Fig 4a below).
    PNG
    media_image2.png
    452
    737
    media_image2.png
    Greyscale

Regarding claim 11, Aoki et al. discloses the articulation system of claim 1. Aoki et al. further teaches, wherein the axis along the first articulation segment defines a bend (See bend along the first articulation segment in Fig 3b) when the structure is in a relaxed configuration (in the configuration shown in Fig 3b, the tubes B,C, and D are all deflated, producing a relaxed configuration), the first articulation segment being deformable toward an axially straight configuration (by deflating tube A, the articulation segment can be deformed toward the axially straight configuration shown in Fig 3a) for insertion into a patient.
Regarding claim 12, Aoki et al. discloses the articulation system of claim 11. Aoki et al. further teaches wherein variable inflation of the expandable bodies variably articulates the first segment within a range of motion from the bend with a first degree of freedom (by variably inflating tube A, the articulation segment can be deformed between the axially straight configuration shown in Fig 3a and the bent configuration shown in Fig 3b), and wherein a plurality of other articulation segments define associated axial bends when in the relaxed configuration (the tubes A-D all define a bend with an associated degree of freedom in all configurations) and are articulatable from the associated bends with associated degrees of freedom, the degrees of freedom arranged so as to allow independent translation and rotation of the structure [0062].
Regarding claim 14, Aoki et al. discloses the articulation system of claim 1. Aoki et al. further teaches wherein the first and second subsets (1a and 1b Fig 3a) each include three or more fluid expandable bodies (there would be a fluid expandable body in each subset at each bending portion 31a-31d Fig 9c), and wherein a third array string (1c Fig 3a) having a third subset of fluid expandable bodies (elastic tube 1c forms fluid-expandable bodies at each segment 31, all the fluid-expandable bodies of elastic tube 1c form a first subset, Fig 2b shows all segments 31) is disposed along the at least one articulated segment so as to articulate the structure laterally along three lateral bending orientations (each one of the three subsets would articulate the structure laterally along a lateral bending orientation, [0062]).
Regarding claim 16, Aoki et al. discloses an articulation system (Fig 1) comprising: an elongate flexible structure (10 Fig 1) having a proximal end and a distal end (The proximal end is on the right and the distal end is on the left side of 10 Fig 1) with an axis therebetween (the longitudinal axis of 10 Fig 1), wherein an articulated segment (flexible structure 30 Fig 2a) extends along the axis; a first subset of balloons (elastic tube 1a Fig 3a is expandable in bending portions 31 Fig 3b forming a fluid-expandable body at every bending portion 31 Fig 2A) offset from the axis (1a Fig 4a, the fluid-expandable bodies are offset from the center longitudinal axis) so that a first inflation fluid pressure within the first subset of balloons laterally deflects the body with a first lateral bending orientation (See inflation of 1a Figs 3b and 4b, with first lateral bend shown in Fig 3b), the first subset of balloons including a first balloon (the balloon of tube 1a at bending section 31a Fig 9c), a last balloon (the balloon of tube 1a at bending section 31d Fig 9c), and a plurality of intermediate balloons (the balloons of tube 1a at bending sections 31b and 31c Fig 9c); a first lumen disposed within the flexible structure ([0057] “an elongated, hollow cylindrical shape”, the lumen of tube 1a Fig 4a), wherein the first lumen extends distally to a first port (non-inflating tube 3a Fig 5) of the first balloon of the first subset (the lumen of the tube 1a extends through every part of the string Fig 3a), and from a second port of the first balloon of the first subset to an adjacent port of an intermediate balloon of the first subset (each balloon section 31a-31d is adjacent to a section 32 Fig 9c that includes a port 3a Fig 5), the first lumen sequentially connecting the balloons of the first subset such that the first inflation fluid pressure within the last balloon of the first subset is transmitted by fluid communication through the first balloon of the first subset and the intermediate balloons of the first subset (the lumen of tube 1a extends through each balloon of the first subset, [0062]); and a second subset of balloons (elastic tube 1b forms fluid-expandable bodies at each segment 31, all the fluid-expandable bodies of elastic tube 1b form a second subset, Fig 2b shows all segments 31) offset from the axis (1b Fig 4a, the fluid-expandable bodies are offset from the center longitudinal axis) so that inflation fluid pressure within the second subset of balloons laterally deflects the body along a second lateral bending orientation (See inflation of 1b Fig 4c, [0062]), the second subset of balloons including a first balloon (the balloon of tube 1b at bending section 31a Fig 9c), a last balloon (the balloon of tube 1b at bending section 31d Fig 9c), and a plurality of intermediate balloons (the balloons of tube 1b at bending sections 31b and 31c Fig 9c); and a second lumen ([0057] “an elongated, hollow cylindrical shape”, the lumen of tube 1b Fig 4a) disposed within the body, the second lumen being discontinuous such that the second lumen extends distally to a first port of the first balloon of the second subset, and extends from a second port of the first balloon of the second subset to an adjacent port of an intermediate balloon of the second subset (the second lumen extends to each balloon and through each port of the second subset, Fig 7a), the second lumen sequentially connecting the balloons of the second subset (each balloon section 31a-31d is adjacent to a section 32 Fig 9c that includes a port 3a Fig 5) such that the second inflation fluid pressure within the last balloon of the second subset is transmitted by fluid communication through the first balloon of the second subset and the intermediate balloons of the second subset (the lumen of tube 1b extends through each balloon of the first subset, [0062]).
Regarding claim 17, Aoki et al. discloses an articulation system (Fig 1) comprising: an elongate structure (10 Fig 1) having a proximal end and a distal (The proximal end is on the right and the distal end is on the left side of 10 Fig 1) end with an axis therebetween (the longitudinal axis of 10 Fig 1), wherein a first articulated segment (the portion of the flexible structure 30 Fig 2a along the side of elastic tube 1a Fig 3a) extends along the axis; an array of fluid-expandable bodies distributed along the first articulated segment (elastic tube 1a Fig 3a is expandable in bending portions 31 Fig 3b forming a fluid-expandable body at every bending portion 31 Fig 2A), the array comprising a first subset of fluid-expandable bodies offset from the axis (1a Fig 4a, the fluid-expandable bodies are offset from the center longitudinal axis) so as to laterally articulate the structure along a first lateral bending orientation (See inflation of 1a Figs 3b and 4b, with first lateral bend shown in Fig 3b); and wherein the axis along the first segment defines a bend (See bend along the first articulation segment in Fig 3b) when the structure is in a relaxed configuration (in the configuration shown in Fig 3b, the tubes B,C, and D are all deflated, producing a relaxed configuration), the first articulation segment being resiliently deformable toward an axially straight configuration (by deflating tube A, the articulation segment can be resiliently deformed toward the axially straight configuration shown in Fig 3a, the deformation would be resilient because the bend sections are made of elastic tubes) for insertion into a patient, and wherein variable inflation of the first subset variably articulates the first segment in a range of motion from the bend (by variably inflating tube A, the articulation segment can be deformed between the axially straight configuration shown in Fig 3a and the bent configuration shown in Fig 3b). 
Regarding claim 18, Aoki et al. discloses the articulation system of claim 17. Aoki et al. further discloses wherein a second articulated segment (the portion of the flexible structure 30 Fig 2a along the side of elastic tube 1b Fig 3a) extends along the axis, and wherein the array comprises a second subset of fluid-expandable bodies (elastic tube 1b forms fluid-expandable bodies at each segment 31, all the fluid-expandable bodies of elastic tube 1b form a second subset, Fig 2b shows all segments 31) disposed along the second segment and offset from the axis (1b Fig 4a, the fluid-expandable bodies are offset from the center longitudinal axis) so as to laterally deflect the structure along a second lateral bending orientation (See inflation of 1b Fig 4c, [0062]).
Regarding claim 19, Aoki et al. discloses an articulation system (Fig 1) comprising: an elongate structure (10 Fig 1) having a proximal end and a distal end (The proximal end is on the right and the distal end is on the left side of 10 Fig 1) with an axis therebetween (the longitudinal axis of 10 Fig 1), wherein first, second, and third articulated segments (See the three articulated segments in annotated Fig 4 below) extend along the axis (each of the segments extends along the axis along with their respective tubes 1a-1c Fig 3a); an array of fluid-expandable bodies distributed along the first, a-second, and third articulated segment (elastic tubes 1a-1c Fig 3a are expandable in bending portions 31 Fig 3b forming fluid-expandable bodies at every bending portion 31 Fig 2A), the array comprising: a first subset of fluid-expandable bodies (fluid-expandable bodies formed from tube 1a) offset from the axis (1a Fig 4a, the fluid-expandable bodies are offset from the center longitudinal axis) so as to laterally articulate the first articulated segment along a first lateral bending orientation ([0062] “By thus pressurizing the individual elastic tubes, bends in four directions can be produced.” Expansion of the first subset of fluid-expandable bodies would laterally deflect the first articulated segment); and a second subset of fluid-expandable bodies (fluid-expandable bodies formed from tube 1b) offset from the axis (1b Fig 4a, the fluid-expandable bodies are offset from the center longitudinal axis) so as to laterally deflect the second articulated segment along a second lateral bending orientation ([0062] “By thus pressurizing the individual elastic tubes, bends in four directions can be produced.” Expansion of the second subset of fluid-expandable bodies would laterally deflect the second articulated segment); a third subset of fluid-expandable bodies (fluid-expandable bodies formed from tube 1c) offset from the axis  (1c Fig 4a, the fluid-expandable bodies are offset from the center longitudinal axis) so as to laterally deflect the third articulated segment ([0062] “By thus pressurizing the individual elastic tubes, bends in four directions can be produced.” Expansion of the third subset of fluid-expandable bodies would laterally deflect the third articulated segment); and wherein variable inflation of the array variably articulates the elongate structure in at least three degrees of freedom ([0062] “bends in four directions can be produced.”).
    PNG
    media_image2.png
    452
    737
    media_image2.png
    Greyscale

Regarding claim 20, Aoki et al. discloses the articulation system of claim 19, wherein the array comprises three or more subsets along three or more associated segments (the array comprises the three subsets and three segments as described in the rejection of claim 19), each segment having a single associated subset of the array (each of the segments has an associated subset formed by a tube 1a-1c) so as to provide lateral bending in a single associated bending orientation (each subset provides bending in the opposite direction, see Fig 3b, the expansion of tube 1a bends the system away from the tube), and wherein the array provides movement of the distal end with from three to six degrees of freedom (each subset provides a degree of freedom, three subsets would provide three degrees of freedom [0062]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2017/0196436 A1) in view of Barrish et al. (US 2016/0279388 A1). 
Regarding claim 13, Aoki et al. discloses the articulation system of claim 11. However Aoki et al. fails to teach wherein the first articulated segment comprises a helical coil spring having an axial series of loops with axial spaces therebetween, the expandable bodies of the first subset disposed within the spaces of the spring, further comprising an asymmetrical series of spacers disposed between the loops and expandable bodies so as to urge the first articulated segment toward the bend when the structure is in the relaxed configuration.
Barrish et al. teaches a helical coil spring (34 Fig 4B) having an axial series of loops (42 Fig 4B) with axial spaces therebetween (spaces form around the balloon 36 Fig 4B), expandable bodies (26 Fig 4B) disposed within the spaces of the spring (See Fig 4B). It would have been obvious to one of ordinary skill in the art to modify the system of Aoki et al. to have the coil limitations as taught by Barrish et al. to allow compressive axial forces to be transmitted relatively rigidly when the balloons are not inflated [0195].	
Barrish et al. further teaches an asymmetrical series of spacers (coil 408 Fig 12 with opposed surfaces [0243]) disposed between the loops and expandable bodies ([0243] “interleaved between the assembly loops”) so as to urge the first articulated segment toward the bend when the structure is in the relaxed configuration (the spacers will keep the balloons from being moved laterally, urging the balloons to keep their intended configuration). It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the system of modified Aoki et al. to include the spacers as taught by Barrish et al. to keep the balloons from being pushed radially out of axial alignment.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (US 2017/0196436 A1) in view of Gesswein (US 2004/0186378 A1). 
Regarding claim 15, Aoki et al. discloses the articulation system of claim 1. Aoki et al. further teaches wherein the structure comprises a frame (1k Fig 4a), the array strings embedded in a body within the frame (see the tubes 1a-1d embedded in the non-inflating body 32 Fig 5) so as to maintain alignment of the subsets of expandable bodies relative to the axis. However, Aoki et al. fails to disclose the body is a polymer matrix. 
Gesswein teaches catheter shaft components can be formed of a polymer matrix [0028]. It would have been obvious to one of ordinary skill at the time of effective filing for the non-inflating body of Aoki et al. to be formed of a polymer matrix as taught by Gesswein to allow the stiffness of the material to be adjusted, providing kink resistance and enhanced transmission of axial forces and torque [0028].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783